Exhibit 10.53

INFORMATION IN THIS EXHIBIT IDENTIFIED BY BRACKETS IS CONFIDENTIAL AND HAS BEEN
EXCLUDED PURSUANT TO ITEM 601(B)(10)(IV) OF REGULATION S-K BECAUSE IT (I) IS NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO FEDEX IF PUBLICLY
DISCLOSED.

 

LOGO [g817656g96x51.jpg]   

The Boeing Company     

P.O. Box 3707                

Seattle, WA 98124-2207

FED-PA-3712-LA-1903482

Federal Express Corporation

3131 Democrat Road

Memphis, TN 38118

 

Attention:   

Mr. Guy See

Managing Director – Aircraft Acquisitions & Sales

Subject:    [*] Reference:    Purchase Agreement 3712 between The Boeing Company
(Boeing) and Federal Express Corporation (Customer) dated December 14, 2011
relating to Model 767-3S2F Aircraft (767 Purchase Agreement)

This letter agreement (Letter Agreement) amends and supplements the 767 Purchase
Agreement. All terms used but not defined in this Letter Agreement shall have
the same meaning as in the referenced 767 Purchase Agreement.

1.    Background.

1.1    [*]

1.2    [*]

2.    Agreement.

[*]

3.    Confidentiality.

Customer understands and agrees that the information contained herein represents
confidential business information and has value precisely because it is not
available generally or to other parties. Customer agrees to limit the disclosure
of its contents to employees of Customer with a need to know the contents for
purposes of helping Customer perform its obligations under the Purchase
Agreement and who understand they are not to disclose its contents to any other
person or entity without the prior written consent of Boeing.

 

FED-PA-3712-LA-1903482

[*]

   Page 1

BOEING PROPRIETARY

* Blank spaces contained confidential information that has been excluded
pursuant to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material
and (ii) would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

LOGO [g817656g96x51.jpg]

 

Very truly yours,

 

THE BOEING COMPANY By  

/s/ Laura Ford

Its  

Attorney-In-Fact

ACCEPTED AND AGREED TO this

Date: May 10                         , 2019

 

FEDERAL EXPRESS CORPORATION By  

/s/ Kevin Burkhart

Its  

Vice President

 

FED-PA-3712-LA-1903492

[*]

   Page 2

BOEING PROPRIETARY

* Blank spaces contained confidential information that has been excluded
pursuant to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material
and (ii) would likely cause competitive harm to FedEx if publicly disclosed.